Citation Nr: 1242939	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-44 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO, in pertinent part, denied service connection for a right shoulder disorder.  

In December 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in New York, New York.  A copy of the transcript is of record.  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in New York, New York which now has jurisdiction over the claims on appeal.

The issue of entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal regarding service connection for a right shoulder disorder has been obtained.

2.  The Veteran did not sustain an injury, disease, or event manifesting in a right shoulder disorder during active service.

3.  Right shoulder disorder symptoms were not chronic in service.

4.  Right shoulder disorder symptoms have not been continuous since separation from service.

5.  The Veteran's current right rotator cuff tendonitis is not related to service or causally related to or aggravated by service-connected degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by April 2007 and June 2007 letters.  In these letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  These letters also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the April 2007 and June 2007 letters included the type of evidence necessary to establish a disability rating and effective date.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the service connection claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, and June 2007 VA examination report.

Although an opinion was not obtained in connection with the claim on appeal as secondary to service-connected degenerative disc disease of the lumbar spine, the Board finds that VA was not under any obligation to provide an opinion, as such is not necessary to make a decision on the claim on a secondary basis.  Specifically, in disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d).  

In determining whether an examination is warranted under 38 U.S.C.A. § 5103A(d), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-79.  As discussed below, the only evidence indicating that the Veteran's right shoulder disorder may be associated with service-connected degenerative disc disease of the lumbar spine are the Veteran's and his representative's own conclusory generalized statements, which are contradicted by the evidence of record.   

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.   See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for a Right Shoulder Disorder

In a September 2006 statement, via a VA Form 21-4138, the Veteran asserted that his right shoulder has been aggravating him and believes it may be related to nerve damage sustained from the service-connected lumbar spine injury.  In a November 2011 statement in lieu of VA Form 646, the Veteran's representative also asserted the right shoulder disability is secondary to the service-connected lumbar spine disability.

At the outset, the Board finds that the Veteran has a current disability of the right shoulder.  It is uncontroverted that the Veteran has been diagnosed with right rotator cuff tendonitis, as documented in the June 2007 VA examination report. 

Nonetheless, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event manifesting in a right shoulder disorder during active service, nor were right shoulder disorder symptoms chronic in service.  At the time of entry to service in 2004, the Veteran underwent an October 2003 entrance examination which revealed physical examination of the upper extremities as normal and no abnormalities with regard to the right shoulder were noted.  On an October 2003 Report of Medical History, the Veteran marked "no" for having or ever having had painful shoulder, elbow, or wrist.  Service treatment records do not reveal any complaints, treatment, or diagnosis of a right shoulder disorder.  In fact, a September 2005 record reveals his complaint of low back pain that radiates to the left leg and up to the left shoulder; however, no mention of the right shoulder was made.  At the time of separation from service in 2006, an October 2003 separation examination report, again, showed no abnormalities with regard to the upper extremities and the Veteran marked "no" on a November 2005 Report of Medical History for having or ever having had painful shoulder, elbow, or wrist.  

Although the Veteran affirmed at the December 2011 Board hearing that he experienced some shoulder pain during service, he also reported not officially reporting any of these symptoms while in service because he self medicated, the pain went away, and did not think it was anything serious at that point.  Such evidence shows no in-service injury, disease, or event, or even chronic symptoms of a right shoulder disorder during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Next, the Board finds that the weight of the evidence does not demonstrate that right shoulder disorder symptoms have been continuous since separation from service.  

The Board acknowledges that review of the Veteran's systems at a November 2006 VA outpatient treatment session documents right shoulder pain for three months, which dates back to approximately six months after separation from service in February 2006.  Nonetheless, a September 2008 VA outpatient treatment record noted the Veteran's diagnosis of right shoulder pain according to the Veteran's complaint of severe and constant right shoulder pain.  At a March 2009 VA outpatient treatment session, the Veteran complained of right shoulder aching pain lasting for the past three weeks.  Physical examination of the right shoulder revealed intact neurovascular results, full range of motion without difficulty, and slight pain to palpation over the shoulder, and unremarkable x-ray results.  In addition, private treatment records obtained and associated with the evidentiary record from June 2006 to September 2006 are silent with regard to any abnormalities, complaints, or treatment for the right shoulder.    

The June 2007 VA examination report listed the Veteran's subjective complaints to include a history of right shoulder problems since 2005 during active military service.  Most recently, during the December 2011 Board hearing, the Veteran reported the pain that he experiences has existed for a year and a half to two years and never had it prior to entering service.  The Veteran was also asked what happened in service that caused the shoulder pain, to which he replied falling on the shoulder during training and one day the shoulder began to bother him after the lifting of an aid bag and running back and forth during service.  He noted he cannot exactly pinpoint when the injury occurred but the shoulder has been problematic ever since, and although he is not officially seeking any treatment for the right shoulder at this time, he still self medicates.  

The Veteran's report of continuous symptomatology of the right shoulder is inconsistent with, and outweighed, by the other lay and medical evidence of record.  See Charles v. Principi, 16 Vet. App. 379 (2002).  As discussed above, the Veteran reported the onset of right shoulder disorder symptoms to different times.  At the November 2006 VA outpatient treatment session, he noted right shoulder pain for the past three months yet he sought private treatment from June 2006 to September 2006 for a myriad of medical complaints, to include the lumbar spine, without ever reporting complaints related to the right shoulder.  Subsequently, the June 2007 VA examination report documents a subjective history of right shoulder pain since 2005 then at the December 2011 Board hearing testified to experiencing right shoulder pain for a year and a half to two years then later noted the right shoulder has been problematic since service.  

Such histories reported by the Veteran for treatment purposes are of more probative value than his more recent assertion of continuous symptomatology for VA disability compensation purposes made at the June 2007 VA examination and December 2011 Board hearing.  See Rucker, 10 Vet. App. at 73 (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value).  Additionally, these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza, 7 Vet. App. at 512 (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Moreover, the Veteran filed a VA disability compensation claim for multiple disorders in 2005, shortly before separation from service, but did not claim service connection for a right shoulder disorder or make any mention of any right shoulder symptomatology.  As a result, the Board finds the weight of the evidence does not illustrate continuous symptoms of a right shoulder disorder since separation from service.

The Board further finds that the weight of the evidence demonstrates the Veteran's currently diagnosed right rotator cuff tendonitis is not related to active service or secondary to the service-connected degenerative disc disease of the lumbar spine.  After completion of the June 2007 VA examination, the VA examiner opined the Veteran's right shoulder disorder symptoms are not caused by or a result of military service as evidenced by the Veteran's reported history, physical examination findings, and review of the claims file.  Nevertheless, as noted above, the Veteran mainly contends that the disorder on appeal is related to his service-connected lumbar spine disability.

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding the right shoulder disorder because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his right shoulder disorder to the service-connected lumbar spine disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's currently diagnosed right rotator cuff tendonitis and his period of active service, including no credible evidence of continuity of symptomatology since service which would serve either as a nexus to service or as the basis for a medical nexus opinion, or with his service-connected lumbar spine disability.  As a result, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection on a direct basis and secondary basis.

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a right shoulder disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right shoulder disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  In this case, a more recent VA examination is warranted to assess the current severity of the service-connected lumbar spine disability as there is some evidence suggestive of worsening since the last VA spinal examination in June 2007.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The most recent VA spinal examination in connection with the service-connected lumbar spine disability was in June 2007, which documents forward flexion limited to 30 degrees, painful motion, severe guarding, muscle spasm at the left lumbar sacral paraspinal, intervertebral disc syndrome as not an issue, and additional diagnoses to include herniated nucleus pulposis and mild spinal stenosis.  Since then, VA outpatient treatment records from August 2007 to March 2009 show ongoing complaints and treatment for low back pain.  Moreover, at the December 2011 Board hearing, the Veteran's representative asked the Veteran how the lumbar spine disability has worsened and the Veteran replied his range of mobility to the left side has greatly decreased.  The Veteran explained that he self medicates with over-the-counter pain relief medication and patches.  He further testified that once every five weeks he experiences pain that radiates down to the back of the knee.

In this case, there is evidence of record since the June 2007 VA spinal examination that suggests a worsening of the lumbar spine since the last examination, thus an additional examination is deemed necessary to ascertain the Veteran's current severity and degree of the service-connected degenerative disc disease of the lumbar spine during the appeal period since the June 2007 VA examination.  When available evidence is too old for an adequate evaluation of a veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has interpreted that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.

Accordingly, the issue of an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is REMANDED for the following actions:
	
1.  First, obtain and associate with the record any outstanding VA outpatient treatment records from March 2009, the date of the most recent treatment record, to the present from New York Harbor Healthcare System.  All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected degenerative disc disease of the lumbar spine.  The relevant documents in the claims file should be made available to the VA examiner for review.  The VA examiner should request a history and summary of complaints from the Veteran, and a notation to the effect that the record review and history took place should be included in the report of the examiner. 

All indicated evaluation studies and tests, deemed necessary by the examiner, should be accomplished and all pertinent symptomatology should be reported in detail, to include the existence, and frequency or extent, as appropriate, of any neurological symptoms associated with the lumbar spine, to include the left lower extremity as suggested by the March 2006 and June 2007 VA examination reports and July 2006 private treatment record.  

Finally, the examiner should provide an opinion as to the duration of any incapacitating episodes of intervertebral disc syndrome that the Veteran may have experienced during the past 12 months, and the evidence used to form that opinion.  If it is not feasible to address or render such findings, this should be stated and discussed in the examination report.  

A rationale should be given for all findings and conclusions expressed.  If an opinion or the requested information cannot be provided without resorting to speculation, the VA examiner should state so and explain why it would be speculative to respond.  

3.  Thereafter, the issue of an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


